Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because the Abstract should avoid using phrases which can be implied, such as, “Proposed is”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 

Claim Objections
Claims 7 and 10 are objected to because of the following:
Claim 7 is objected to because of the recitation of “an elastic member” in line 8 which should be “the elastic member” since it was previously recited and there is only one elastic member in the device. 
Claim 10 is objected to because of the recitation of “an extension member” in line 4 which should be “the extension member” since it was previously recited in claim 7. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 in lines 1-4 recites “an outer diameter of the hooking step region is no less than an inner diameter of the inner space of the housing…the extension member…in close contact with an inner surface of the housing” which is unclear how the hooking step does not have a smaller diameter than an inner surface of the housing if the hooking step is located inside the housing.  Similarly in lines 5-7 recites “the latching step region is no greater than an outer diameter of the extension member” which is unclear since the latching step is located outside of the outer diameter of the extension member. 
Claim 11 recites the same as claim 6 and is unclear for similar reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer, Jr. et al. (US 2006/0226386 A1 hereinafter “Kramer”).
In regard to claim 1, Kramer discloses a flange grounding device (Fig. 1B, 10), wherein a predetermined interval is present between flanges provided at ends of pipes (Fig. 2A, space between flange 114 and flange 172), respectively, the device grounding between the flanges of both sides (Figs. 1B and 2A, 10 is between 114 and 172) and comprising: 
a housing (Fig. 1B, 36) having an inner space (Fig. 1B, bore of 36) opened through an inlet of one end (Fig. 1B, end at 40) and an opposite end being brought into close contact with the flange of one side (Figs. 1B and 2A, end at 20 of 36 which contacts the flange 114); 
an elastic member (Fig. 1B, spring 48) positioned at the inner space of the housing (Fig. 1B, 48 is located within 36); and 
an extension member (Fig. 1B, 26) having one end supported by the elastic member at the inner space of the housing (Fig. 1B, contact between 26 and 48 at 42) 
In regard to claim 5, Kramer discloses the device of claim 1, wherein a latching step (Fig. 1B, 40) is provided at an inner surface of the inlet of the housing (Fig. 1B, at 40), and a hooking step surrounding an outer surface of a rear end of the extension member is protrudingly provided (Fig. 1B, 42 protrudes from 26), thereby regulating an extent of an extension member protruding outward of the housing (Fig. 1B, 42 contacts 40 which regulates the extent of which 26 can protrude outward from 36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2006/0226386 A1) in view of Lee (KR 20090024488A).
Kramer discloses the device of claim 1, but does not expressly disclose at the opposite end of the housing, a first position setting protrusion is protrudingly provided, thereby being seated in a first seating groove provided in the flange of the one side, and 
at the opposite end of the extension member, a second position setting protrusion is protrudingly provided, thereby being seated in a second seating groove provided in the flange of the another side.  
In the related field of flange joints, Lee teaches a flange including a protrusion inserted into a groove of another flange (Fig. 2, protrusion at 101 of flange 100a connected to another flange 100b).
It would have been obvious to one having ordinary skill in the art to have modified the opposite end of the housing and opposite end of the extension member of Kramer to include a first protrusion and a second protrusion respectively in order to have the advantage of an improved seal between flanges by using protrusions to increase the surface contact area between the flanges taught by Lee in page 2 lines 64-75 of the English translation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 686,598).
In regard to claim 7, Evans discloses a flange grounding device, wherein a predetermined interval is present between flanges provided at ends of pipes (See image below, two indicated flanges), respectively, the device grounding the spaced flanges by 
a housing (Fig. 1, housing at L) having an inner space having both an inlet of one end (Fig. 1, inlet at M) and a housing penetration portion (Fig. 1, portion of L in which M extends through) of an opposite end opened, the opposite end being brought into close contact with the flange of one side (See image below, indicated opposite end is in contact with the flange of one side); 
an elastic member (Fig. 1, spring J) positioned at the inner space of the housing (Fig. 1, J is located within L); and 
an extension member (Fig. 1, M) having one end supported by the elastic member (Fig. 1, spring J supports M at the indicated inlet) at the inner space of the housing (Fig. 1, J and a portion of M are located within L) and an opposite end protruding outward of the housing (Fig. 1, portion of M outside of L) provided with a member penetration portion through which the bolt penetrates (Fig. 1, E penetrates through M).

    PNG
    media_image1.png
    666
    630
    media_image1.png
    Greyscale

While Evans does not expressly disclose the extension member indicated at M is in close contact with the flange of another side, in 1:81-89 discloses the nut H can be adjusted along bolt E to have a desired degree of compression of the spring J and packing D. Therefore, one of ordinary skill in the art would have modified the nut H along bolt E of Evans to have a desired degree of axial movement such that M contacts the flange G in order to have advantage of a stop for axial movement of E to achieve the desired spring compression and packing compression of D and preventing over compressing the packing D. 


Allowable Subject Matter
Claims 3-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 3-4 and 8-11:
In regard to claim 3, Kramer does not show or suggest a plurality of anti-rotation protrusions provided at the end of the housing seated in grooves provided on the flange of the one side. It would not have been obvious to one having ordinary skill in the art to have modified Kramer or in combination of Lee to include a plurality of anti-rotation protrusions provided at the end of the housing. Such a modification would require hindsight reasoning and reconstruction. 
In regard to claim 8, Evans does not show or suggest a plurality of anti-rotation protrusions provided at the end of the housing seated in grooves provided on the flange of the one side. It would not have been obvious to one having ordinary skill in the art to have modified Evans or in combination of Lee or Kramer to include a plurality of anti-
In regard to claim 10, Evans does not show or suggest the housing includes a latching step and the extension member includes a hooking step in order to regulate an extent of the extension member protruding outward of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Diescher (US 1,475,289) discloses a housing between flanges with rods in the housing for axial compensation.
Flindall (US 2004/0036293 A1) discloses a housing with pistons and springs for a flange connection.
Makishima (US 5,181,689) discloses an interval between flanges include a spring, collar, and shaft.

Jiang (CN 108758148 A) and Xu (CN 105135136 A) discloses an interval between flanges include a housing with a spring and extension rod in the housing for axial compensation between the flanges.
	Wengert et al. (EP 1218659 B1) discloses an interval between flanges include a housing with a bolt and sleeve located within the housing. 
	Forth (US 1,202,502) discloses a flange connection that includes bolts surrounded by a spring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679